      Case 3:18-cv-00155-MEM-WIA Document 14 Filed 04/10/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

NOEL L. BROWN, et al.,                     )     CIVIL ACTION NO. 3:18-cv-0155
             Plaintiffs                    )
                                           )     (MANNION, D.J.)
      v.                                   )
                                           )     (ARBUCKLE, M.J.)
WAYNE COUNTY                               )
PENNSYLVANIA, et al.,                      )
            Defendants
                                        ORDER

      On January 11, 2018, New York State inmate Noel L. Brown (“Plaintiff

Brown”), Sheron A. Chambers (“Plaintiff Chambers”), Dryah K. Brown (“Plaintiff

Dryah Brown”), Neija M. Brown (“Plaintiff Neija Brown”), and Nyia N. Brown

(“Plaintiff Nyia Brown”) (collectively “Plaintiffs”) initiated this pro se civil rights

action by filing a Complaint in the Eastern District of Pennsylvania against twenty-

three (23) Defendants. (Doc. 4). To date Plaintiffs Chambers, Dryah Brown, Neija

Brown, and Nyia Brown have not filed motions to proceed in forma pauperis or

paid the filing fee.

       Below the signatures of Plaintiffs Chambers, Dryah Brown, Neija Brown,

and Nyia Brown, the Complaint states, “Plaintiffs all share the same address as pro

se, plaintiff mr. Noel Brown.” (Doc. 4, p. 32). It provides the following mailing

address for these Plaintiffs:

                           221 Frantz Road
                           Broadheadsville, PA 18322
                                        Page 1 of 3
     Case 3:18-cv-00155-MEM-WIA Document 14 Filed 04/10/19 Page 2 of 3




Id. Plaintiff Brown asks, however, that all future correspondence be delivered to

him at the Manhattan Detention Complex. Id. This, the Court cannot do.

      “In all courts of the United States the parties may plead and conduct their

own cases personally or by counsel as, by the rules of such courts, respectively, are

permitted to manage and conduct causes therein.” 28 U.S.C. § 1654. Plaintiff

Brown is not permitted to conduct this litigation on behalf of the other named

Plaintiffs. Each Plaintiff must complete and sign their own motion to proceed in

forma pauperis. A non-lawyer cannot sign any motion on their behalf.

Furthermore, any named Plaintiff under the age of eighteen is not permitted to

proceed pro se and instead must be represented by an attorney. A parent who is not

a lawyer cannot represent his or her child in federal court. Osei-Afriyie v. Med.

Coll. Of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991).

      IT IS HEREBY ORDERED THAT:

      (1)    Plaintiffs Chambers, Dryah Brown, Neija Brown, and Nyia Brown
             shall each either file a completed motion requesting leave of court to
             proceed in forma pauperis or each pay the required $400.00 filing fee
             on or before May 10, 2019.

             Failure to file a completed motion for leave to proceed in forma
             pauperis or pay the fee may result in the dismissal of Plaintiffs
             Chambers, Dryah Brown, Neija Brown, and Nyia Brown’s claims.




                                        Page 2 of 3
     Case 3:18-cv-00155-MEM-WIA Document 14 Filed 04/10/19 Page 3 of 3




      (2)   The Clerk of Court is directed to send four (4) copies of the Court’s
            application to proceed in forma pauperis to the address provided by
            Plaintiff’s Chambers, Dryah Brown, Neija Brown, and Nyia Brown.

Date: April 10, 2019                       BY THE COURT

                                           s/William I. Arbuckle
                                           William I. Arbuckle
                                           U.S. Magistrate Judge




                                     Page 3 of 3
